Title: [In Congress, January–June 1776]
From: Adams, John
To: 


      I returned to my daily routine of Service in the Board of War, and a punctual Attendance on Congress, every day, in all their hours. I returned also to my almost dayley exhortations to the Institutions of Governments in the States and a declaration of Independence. I soon found there was a Whispering among the Partisans in Opposition to Independence, that I was interested, that I held an office under the New Government of Massachusetts, and that I was afraid of loosing it, if We did not declare Independence; and that I consequently ought not to be attended to. This they circulated so successfully that they got it insinuated among the Members of the Legislature in Maryland where their Friends were powerfull enough to give an Instruction to their Delegates in Congress, warning them against listening to the Advice of Interested Persons, and manifestly pointing me out, to the Understanding of every one. This Instruction was read in Congress.It produced no other effect upon me than a laughing Letter to my Friend Mr. Chace, who regarded it no more than I did. These Chuckles I was informed of and witnessed for many Weeks, and at length they broke out in a very extraordinary Manner. When I had been speaking one day on the Subject of Independence, or the Institution of Governments which I always considered as the same thing, a Gentleman of great Fortune and high Rank arose and said he should move, that No Person who held any Office under a new Government should be admitted to vote, on any such Question as they were interested Persons. I wondered at the Simplicity of this motion: but knew very well what to do with it. I rose from my Seat with great coolness and deliberation: So far from expressing or feeling any resentment, I really felt gay, though as it happened I preserved an unusual Gravity in my countenance and Air, and said Mr. President I will second the Gentlemans Motion, and I recommend it to the Honourable Gentleman to second another, which I should make, vizt. that No Gentleman who holds any Office under the Old or present Government, should be admitted to vote on any such question, as they were interested Persons. The moment when this was pronounced, it flew like an Electric Stroke through every Countenance in the Room: for the Gentleman who made the Motion, held as high an Office under the old Government, as I did under the new, and many other Members present held Offices under the Royal Government. My Friends accordingly were delighted with my retaliation, and The Friends of my Antagonist were mortified at his Indiscretion in exposing himself to such a retort. Finding the house in a good disposition to hear me, I added I would go farther and chearfully consent to a Self denying Ordinance, that every Member of Congress before We proceeded to any question respecting Independence should take a solemn Oath never to accept or hold any Office of any kind in America, after the Revolution. Mr. Wythe of Virginia rose here and said Congress had no Right to exclude any of their Members from voting on these questions. Their constituents only had a right to restrain them. And that no Member had a right to take, nor Congress to prescribe any Engagement not to hold Offices after the Revolution or before. Again I replied that whether the Gentlemans Opinion was well or ill founded, I had only said that I was willing to consent to such an Arrangement. That I knew very well what these Things meant. They were personal Attacks upon me, and I was glad that at length they had been made publickly where I could defend myself. That I knew very well, that they had been made secretly, and circulated in Whispers not only in the City of Philadelphia and State of Pensilvania, but in the Neighbouring States particularly Maryland, and very probably in private Letters throughout the Union. I now took the Opportunity to declare in Public, that it was very true, the unmerited and unsolicited, though unanimous good Will of the Council of Massachusetts had appointed me to an important Office, that of Chief Justice. That as this Office was a very conspicuous station and consequently a dangerous one, I had not dared to refuse it, because it was a Post of Danger, though by the Acceptance of it, I was obliged to relinquish another Office, meaning my Barristers Office which was more than four times so profitable. That it was a Sense of Duty, and a full conviction of an honest cause, and not any motives of Ambition or hopes of honor or profit which had drawn me into my present course. That I had seen enough already in the course of my own Experience, to know that the American Cause was not the most promising road, to Profits, honours, Power or Pleasure. That on the Contrary a man must renounce all these and devote himself to labour, danger and death, and very possibly to disgrace and Infamy, before he was fit, in my Judgment in the present State and future prospect of the Country, for a Seat in that Congress. This whole Scaene was a Comedy to Charles Thompson whose countenance was in raptures all the time. When all was over he told me he had been highly delighted with it, because he had been witness to many of their Conversations in which they had endeavoured to excite and propagate Prejudices against me, on Account of my Office of Chief Justice. But he said I had cleared and explained the thing in such a manner that he would be bound I should never hear any more Reflections on that head. No more indeed were made in my presence, but the Party did not cease to abuse me in their secret Circles, on this Account as I was well informed.
      Not long afterwards, hearing that the Supream Court in Massachusetts was organized and proceeding very well on the Business of their Circuits, I wrote my Resignation of the Office of Chief Justice to the Council, very happy to get fairly rid of an Office that I knew to be burthensome, and whose Emoluments with my small fortune would not support my family.
     